The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 12, 2022. In virtue of this communication, claims 1-7,11 and 13 are currently patentable. 

Allowable Subject Matter
Claims 1-7,11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Oleynik et al. (US 20190291277 A1) in view of Usui (US 20210353381 Al) discloses managing a robotic assistant. Environment data corresponding to a current environment is collected to determine a type of the current environment based on the collected environment data. One or more objects in the current environment are detected. The one or more objects are associated with the type of the current environment. For each of the one or more objects, one or more interactions are identified based on a type of the respective object and the type of the current environment. Object libraries corresponding to the one or more objects are downloaded. The object libraries include interaction data corresponding to the respective identified one or more interactions. At least a portion of the one or more interactions are executed upon the respective one or more objects. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624